—Appeal from an order of the Supreme Court (Lynch, J.), entered November 25, 1992 in Schenectady County, which denied petitioner’s application pursuant to General Municipal Law § 50-e (5) for leave to serve a late notice of claim.
Not only has petitioner been unsuccessful in providing a reasonable excuse for her delay in serving a timely notice of claim, but she has also failed to establish that respondent acquired actual knowledge of the essential facts constituting her causes of action within 90 days of their accrual or within a reasonable time thereafter. Moreover, evidence exists that *927the delay in filing the claim may prejudice respondent in maintaining its defense on the merits. Under these circumstances, Supreme Court did not abuse its discretion in denying petitioner’s application to file a late notice of claim.
Mikoll, J. P., Mercure, Crew III, White and Yesawich Jr., JJ., concur. Ordered that the order is affirmed, without costs.